Citation Nr: 0603070	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1942 to November 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision, in 
which the Department of Veteran's Affairs (VA) Regional 
Office in Waco, Texas, denied service connection for 
arthritis, right knee, and bilateral hearing loss.

In August 2003, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  
While the appeal was in remand status, in a rating decision 
dated in August 2005, the RO granted the veteran service 
connection for status post right total knee replacement due 
to degenerative arthritis.  The veteran's claim for service 
connection for arthritis of the right knee is thus no longer 
before the Board for appellate review.

In a VA Form 9 received at the RO in October 2000, the 
veteran requested a Board hearing at the RO.  By letter dated 
in December 2002, the RO acknowledged the veteran's request 
and informed the veteran of the date of the scheduled hearing 
at the RO.  In response, in a VA Form 21-4138 (Statement of 
Support of Claim) received in January 2003, the veteran 
indicated that he wished to cancel the local hearing and have 
his appeal forwarded to the Board for review.  In light of 
this submission, the Board deems the veteran's October 2000 
request for a Board hearing withdrawn.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Bilateral hearing loss is not related to the veteran's 
period of active service.

3.  Sensorineural hearing loss did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to the claim on appeal such that the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, including via AMC, provided the veteran 
VCAA notice by letters dated in January 2002 and April 2004, 
after initially deciding his claim in a rating decision dated 
in January 2000.  However, VCAA notice was not mandated at 
the time of the initial RO decision; therefore, the RO did 
not err by providing the veteran remedial notice.  Rather, 
the timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the January 2002 and April 2004 notice letters, the RO 
acknowledged the veteran's claim, noted what the evidence 
needed to show to substantiate that claim, listed the type of 
evidence that would best do so, and explained to the veteran 
that it was developing his claim pursuant to VA's duty to 
assist.  The RO identified the evidence it had received in 
support of the veteran's claim and the evidence VA was 
responsible for securing.  The RO indicated that it would 
make reasonable efforts to help the veteran get the evidence 
necessary to support his claim provided he identified the 
sources thereof, but that ultimately, it was his 
responsibility to ensure the RO's receipt of all evidence not 
in the possession of a federal department or agency.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records and to identify or send 
directly to VA all pertinent evidence.

Moreover, in letters dated in December 1999, December 2004 
and April 2005, rating decisions dated in January 2000 and 
August 2005, a statement of the case issued in July 2000, 
supplemental statements of the case issued in August 2002 and 
September 2002, and a remand issued in August 2003, VA, via 
the RO, Board and AMC, provided the veteran much of the same 
information furnished in the January 2002 and April 2004 
notice letters.  As well, VA informed the veteran of the 
VCAA, identified the evidence it had requested, but not yet 
received in support of his claim, notified him that it had 
scheduled him for a VA examination, and updated him regarding 
the best type of evidence to submit to substantiate his 
claim.  VA informed the veteran of the reasons for which it 
denied his claim and identified the evidence upon which it 
based its denial.  VA also provided the veteran the 
provisions pertinent to his claim, including those explaining 
VA's duties to notify and assist.  



B.  Duty to Assist

VA, via the RO and AMC, made reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, 
VA secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and private treatment 
records.  Second, VA conducted medical inquiry in an effort 
to substantiate the veteran's claim by affording him a VA 
examination, during which an examiner addressed the etiology 
of the veteran's hearing loss.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for hearing loss that 
allegedly manifested in service secondary to his duties as a 
radio operator.  He contends that these duties required him 
to listen to code for long periods of time.  He and his 
spouse point out that the veteran had noise exposure after 
service, while working at Shell Oil Company, which aggravated 
the hearing loss and that that loss is now severe.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that the veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran in this case served on 
active duty from April 1942 to November 1945.  His service 
personnel records show that, during this time period, his 
military occupational specialty was radio operator mechanic, 
which required him to operate and maintain airborne 
equipment, transmit and receive messages by Morse Code, tune 
radio equipment to required frequency, maintain calibration 
charts, perform necessary flight maintenance on airborne 
equipment, and assist in navigation on cross country flights.  
His service personnel records also show that the veteran 
underwent flight training, qualified as a glider pilot, and 
occasionally had gunnery duties.  His service medical records 
reflect that, during this time period, he did not complain 
of, or receive treatment for, hearing loss.  On separation 
examination conducted in November 1945, an examiner noted 
bilateral hearing of 15/15 on whispered voice testing.  

Since discharge, the veteran has received private treatment 
for hearing loss and has undergone a VA audiological 
examination.  According to a letter from Robert L. 
Hershberger, M.D., as of April 1997, the veteran had had 
numerous hearing aids and was seeking an implantable device 
for improvement of his hearing.  Dr. Hershberger confirmed 
bilateral hearing impairment in January 1998.  During a VA 
examination conducted in June 2005, an audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:





HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
105
105
105
105

The veteran had speech recognition ability of 0 percent in 
both ears.  The examiner diagnosed severe to profound 
probable sensorineural hearing loss in the right ear across 
test frequencies and moderately severe to profound probable 
sensorineural hearing loss in the left ear across test 
frequencies.  She indicated that she had reviewed the claims 
file, noted in-service whisper test results of 10/10 
bilaterally (August 1942) and 15/15 bilaterally (November 
1945), and concluded that there was insufficient information 
available to determine, without resorting to speculation, the 
etiology of the veteran's hearing loss.  She explained that 
whisper tests could not be used for rating purposes as they 
do not provide sufficient information.

The veteran has not submitted a medical opinion supporting 
his claim.  Again, to merit an award of service connection in 
this case, the veteran must submit competent evidence 
establishing the existence of a current disability resulting 
from service.  In this case, the veteran has submitted no 
evidence other than his own assertions establishing that his 
hearing loss is related to service.  These assertions are 
insufficient to establish the necessary nexus in this case as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  The veteran also has submitted 
no evidence establishing that sensorineural hearing loss 
manifested to a compensable degree within a year of his 
discharge from service.  

In light of the foregoing findings, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


